JOHN W. MERCER, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Mercer v. CommissionerDocket No. 8233.United States Board of Tax Appeals6 B.T.A. 564; 1927 BTA LEXIS 3474; March 22, 1927, Promulgated *3474 John W. Mercer pro se.  J. L. Deveney, Esq., for the respondent.  PHILLIPS *564  PHILLIPS: The petitioner seeks a redetermination of a deficiency of $103.60 in income tax for 1923, determined by the Commissioner and arising from the disallowance of a loss of $1,062.50 alleged to have been sustained from an investment in stock.  *565  FINDINGS OF FACT.  The petitioner in 1912 purchased 100 shares of the capital stock of the Naumkeag Copper Co. for $1,062.50.  On March 1, 1913, the market value of the stock was $1,062.50.  The company continued active exploration work for some years after 1912.  In 1923 the company definitely abandoned operations and was liquidating its assets, consisting mainly of mining machinery, the value of which was less than the claims against the company having priority over the stockholders.  The stock became worthless in 1923.  In his 1923 income-tax return petitioner deducted the cost of the stock as a loss sustained.  The Commissioner disallowed the deduction.  Decision will be entered for the petitioner on 15 days' notice, under Rule 50.